"An assault is an attempt to commit a violent injury on the person of another." Code, § 26-1401. "Battery is the unlawful beating of another, and is a misdemeanor." Code, § 26-1408. "An indictment for assault and battery, which charges that the accused made an assault [or attempt to commit a violent injury] upon a named person and him did unlawfully beat, is sufficiently specific in reference to the assault and beating, though it does not allege what acts constituted the assault nor in what manner the beating was done."Sims v. State, 118 Ga. 761 (45 S.E. 621). If, as in the instant case, the pleader, instead of using the word "assault," substitutes therefore the identical words of the Code in the definition of an assault, as shown by the brackets above, to wit, "attempt to commit a violent injury" upon a named person, I think the pleader is, nevertheless, but following the form of indictment for an assault and battery which was followed by our criminal pleaders in the early history of this State and which has been uniformly followed to the present time, which is that the accused, on a given date in a named county, "then and there unlawfully and with force and arms, in and upon [a named person], in the peace of said State then and there being, did make an assault, and him, the said [named person], unlawfully and with force and arms did beat, contrary to the laws of said State."Sims v. State, supra. *Page 453 
While the indictment misnames the crime charged as an assault, when it should have been named an assault and battery, yet the charging part of the indictment, which alleges the facts that constituted the essential elements of an assault and battery, is in proper form, as it follows common-law precedents as well as precedents which have been approved in this country for more than one hundred years. Sims v. State, supra.
I think the charging part of the indictment, which seeks to set out the essential elements of the offense of assault and battery, is in proper form just as it stands.